Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1 and 11 are amended.

Response to Arguments
	Applicant’s arguments with regard to the 103 rejection of the claims have been considered and are persuasive. The cited references do not disclose the claim limitations in their entirety and so the rejection is withdrawn.

Claim Objections
	Claims 1-20 are objected to because of the following informalities:  the claims .  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method for modification of loan terms based on transaction account activity, comprising:
	storing, in an account database of a processing server, an account profile, wherein the account profile is a structured data set related to a transaction account including at least one or more loan terms associated with a loan, a primary account number, and transaction values, the transaction values being related to a plurality of payment transactions funded by the related transaction account;
	receiving, by a receiving device of the processing server over a plurality of
communication channels of a payment network, a first transaction message for a payment transaction, wherein the first transaction message is formatted based on one or more standards and includes a plurality of data elements including at least a first data element configured to store the primary account number and one or more additional data elements configured to store additional transaction data, the first transaction message being included in a set of transaction messages received from a remote device, the first transaction message being received over a different communication channel of the plurality of communication channels than other transaction messages in the set of transaction messages;
	receiving, by a receiving device of the processing server, a usage threshold from an issuing institution computing device, the usage threshold defining a maximum spending amount for the transaction account;
	verifying, by a verification module of the processing server, exceeding of the usage threshold by the related transaction account based on at least a combination of the transaction values stored in the account profile and the additional transaction data;
 	executing, by a querying module of the processing server, a query on the account database to modify at least one of the one or more loan terms based on a result of the verification;
	generating a second transaction message formatted for via a transmission over the payment rails and encoded with one or more of: data related to one or more loan terms, the exceeded usage threshold, the primary account number, the transaction values stored in the account profile, or the additional data; and
	transmitting the second transaction message over the payment network, the processing server selecting one of the plurality of communication channels for transmitting the transaction message.
	The underlined elements represent an abstract idea falling under certain methods of organizing human activity, a fundamental economic practice of mitigating risk because the elements recite a method of modifying loan terms based on transaction activity.
	This judicial exception is not integrated into a practical application because the additional elements comprising an account database of a processing server, a receiving device of the processing server over a plurality of communication channels of a payment network, computing device, a remote device, a verification module of the processing server, a querying module of the processing server, represent adding the words “apply it” to the abstract idea since the abstract idea may be practiced without a computer. The claims also include elements comprising:
	formatted based on one or more standards 
	the first transaction message being included in a set of transaction messages received from a remote device, the first transaction message being received over a different communication channel of the plurality of communication channels than other transaction messages in the set of transaction messages;
	generating a second transaction message formatted for via a transmission over the payment rails and encoded with one or more of: data related to one or more loan terms, the exceeded usage threshold, the primary account number, the transaction values stored in the account profile, or the additional data; and
	transmitting the second transaction message over the payment network, the processing server selecting one of the plurality of communication channels for transmitting the transaction message.
	These elements describe the format of the messages, how the messages are received, generating a second message and transmitting that second message. These elements are insignificant extra-solution activity as they do not impose meaningful limits on the claim, i.e., they do not significantly affect the process of modifying loan terms based on transaction activity.
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this step overlaps with step 2A above except that this step also considers if a specific limitation is not well-understood, routine or convention activity in the field.
	Regarding the additional limitations, receiving or transmitting data over a network, Symantec, electronic recordkeeping, Alice, storing and retrieving information in memory, Versata, and recording a customer’s order, Apple v. Ameranth are recognized examples of well-understood, routine and conventional activity as applied in the claims.
	Claim 11 is similarly rejected and the dependent claims when analyzed as a whole and in combination merely narrow the abstract idea or do not cure the deficiencies noted above.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitation "the payment rails" in the generating step.  There is insufficient antecedent basis for this limitation in the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.